Citation Nr: 0501023	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-24 601	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Tiedeman



REMAND

The veteran had active service from December 1966 to December 
1970.  He was also a member of the Army National Guard from 
July 1974 to January 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty training (ACDUTRA), or for disability 
resulting from injury incurred during a period of inactive 
duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 1110, 
1131.  

In the case at hand, the veteran has asserted that he injured 
his back while serving in the Army National Guard in 1984.  
However, the RO has been unable to obtain service medical 
records pertinent to this period, and the dates of the 
veteran's qualifying service have not yet been determined.  
The Board notes that the Office of the Adjutant General in 
Nashville, Tennessee, has provided a copy of the veteran's 
Report of Separation and Record of Service (NGB Form 22), 
which reflects National Guard service from July 1974 to 
January 1993.  However, the exact dates and types of National 
Guard service were not obtained, and such information is 
needed as a reference point for determining whether the 
veteran's back condition was incurred in or aggravated by 
qualifying service.  

The Board notes that although the RO was referred to the War 
Records Department in Nashville as a potential source of the 
veteran's records, the RO only requested the veteran's 
medical records from this facility, and not his personnel 
records.  Given the documentary evidence tending to support 
the veteran's allegations in this case (see, e.g., October 
2002 statement from K. Reich, MSG, TNARNG), the RO must 
undertake exhaustive efforts to verify the veteran's dates of 
ADUTRA and INACDUTRA service, to include obtaining all 
service personnel records and line of duty determinations.

Further, the veteran should identify the name of the hospital 
where he received treatment for his 1984 back injury, and the 
name of the treating physician, if possible.  These records 
should be obtained.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

1.  The RO must contact the appropriate 
service department offices and obtain 
documentation which sets forth the 
exact dates of the veteran's service, 
including all periods of ACDUTRA and 
INACDUTRA.  The RO should request that 
the veteran provide information 
concerning the units to which he was 
assigned, and the dates he was 
assigned, while serving with the Army 
National Guard.  The RO should make a 
specific attempt to obtain any National 
Guard service personnel records in 
existence under the veteran's name 
and/or service number from the National 
Guard unit(s) with which the veteran 
was affiliated.  An attempt should be 
made to obtain these records from the 
War Records Department in Nashville, 
Tennessee.  The desired records 
specifically relate to ACDUTRA and 
INACDUTRA performed in the U.S. Army 
Reserve during 1984.  If no such 
service personnel records can be found, 
or if they have been destroyed, the RO 
should ask for specific confirmation of 
that fact.

2.  The RO should request the veteran 
to identify the treatment facility 
where he received treatment for his 
back injury in 1984.  These records 
should be obtained and associated with 
the claims folder.

3.  Thereafter, the RO should 
readjudicate the issue on appeal. If 
the determination remains unfavorable 
to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

